

115 SRES 626 IS: Designating September 2018 as “National Voting Rights Month”.
U.S. Senate
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 626IN THE SENATE OF THE UNITED STATESSeptember 12, 2018Mr. Wyden (for himself, Mrs. Murray, Ms. Harris, Mr. Udall, Mr. Coons, Ms. Hirono, Mr. Markey, Mr. Sanders, Mr. Brown, Ms. Warren, Mr. Bennet, Mr. Durbin, Mr. Van Hollen, Mr. Merkley, Mr. Carper, Ms. Smith, and Mr. Booker) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONDesignating September 2018  as National Voting Rights Month.
	
 Whereas voting is one of the single most important rights that can be exercised in a democracy; Whereas over the course of history, various voter suppression laws in the United States have hindered, and even prohibited, certain individuals and groups from exercising the right to vote;
 Whereas during the 19th and early 20th centuries, Native Americans and people who were born to United States citizens abroad, people who spoke a language other than English, and people who were formerly subjected to slavery were denied full citizenship and prevented from voting by English literacy tests;
 Whereas from 1954 to 1968, minority groups such as African Americans in the South suffered from the oppressive effects of Jim Crow laws designed to prevent political, economic, and social mobility;
 Whereas African Americans, Latinos, Asian Americans, Native Americans, and other underrepresented voters were subject to violence at polling stations, poll taxes, literacy tests, all-White primaries, property ownership tests, grandfather clauses, voter roll purges, and laws that prevented former prisoners from voting;
 Whereas Congress passed the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) to protect the rights of African Americans and other traditionally disenfranchised groups to vote;
 Whereas in 2013, the Supreme Court invalidated section 4 of the Voting Rights Act of 1965, dismantling the preclearance formula provision in that Act that protected voters in States that historically have suppressed the right of minorities to vote;
 Whereas, since the invalidation of the preclearance formula provisions of the Voting Rights Act of 1965, gerrymandered districts in many States have gone unchallenged or have become less likely to be invalidated by the courts;
 Whereas gerrymandering has a discriminatory impact on traditionally disenfranchised minorities, including by—
 (1)diluting the voting power of minorities across many districts (known as cracking); and (2)concentrating the voting power of minorities in 1 district to reduce the voting power of minorities in other districts (known as packing);
 Whereas the courts have found that the congressional and, in some cases, State legislative district maps, in Texas, North Carolina, Florida, and Wisconsin were gerrymandered with the intent of interfering with the constitutional right to vote;
 Whereas the decision of the Supreme Court of the United States in Shelby County v. Holder, 570 U.S. 529 (2013), calls on Congress to fix the formula in the Voting Rights Act of 1965;
 Whereas some form of a restrictive voting law has been instituted in 33 States since 2013; Whereas restrictive voting laws have resulted in cutbacks in early voting, voter roll purges, placement of faulty equipment in minority communities, a requirement of photo identification, the procurement of which amounts to a modern day poll tax, and the elimination of same-day registration;
 Whereas more than 80,000,000 minority, elderly, poor, and disabled voters could be disenfranchised by restrictive voting laws;
 Whereas in 2016, discriminatory laws in North Carolina, Wisconsin, North Dakota, and Texas have been ruled unconstitutional and overturned by the courts;
 Whereas there are local elected officials who refuse to adhere to Federal court decisions that have struck down suppressive voting laws instituted since Shelby County v. Holder;
 Whereas there is much more work to be done to ensure all citizens of the United States have the right to vote;
 Whereas National Voter Registration Day is September 25; and Whereas the month of September is an appropriate month to designate as National Voting Rights Month: Now, therefore, be it
	
 That the Senate— (1)supports the designation of September 2018 as National Voting Rights Month;
 (2)encourages all people in the United States to uphold the right of every citizen to exercise the sacred and fundamental right to vote; and
 (3)to further the mission of allowing all citizens to vote, supports the following actions: (A)The development by public schools and universities of an academic curriculum that educates students about—
 (i)the importance of voting, how to register to vote, where to vote, and the different forms of voting;
 (ii)the history of voter suppression in the United States before the passage of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.);
 (iii)current issues relating to laws passed after 1965 that restrict the right to vote; and (iv)the actions taken by State and Federal Government officials since passage of the Voting Rights Act of 1965 that have created barriers to the exercise of the right to vote.
 (B)During the month of September, the issuance of a special Fannie Lou Hamer stamp by the Postmaster General of the United States Postal Service to remind people in the United States that ordinary citizens risked their lives, marched, and participated in the great democracy of the United States so that all citizens would have the fundamental right to vote.
 (C)The allocation of requisite funds by Congress for public service announcements— (i)to remind people in the United States when elections are being held and urge people to vote; and
 (ii)through various forms of media, including television, radio, newspapers, magazines, social media, billboards, and buses.
 (D)The passage of legislation by Congress to allow any citizen to be automatically registered to vote in Federal elections when that citizen reaches the age of 18 years.